Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/719093 filled on 12/18/2019.
Claims 1-20 are currently pending and have been examined. 

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 2013/0132308 A1) in view of Dettinger et al. (US 2007/0027845 A1)

In claim 1, a computer-based, natural language processing system comprising: 
Boss teaches:
a natural language processor executing on a computer processor communicatively coupled to a memory storing a medical record, the medical record comprising documents relating to patient care (abstract and Para. 22); 
the computer processor configured to perform the steps of: 
using the natural language processor to synthesize descriptions of historical data of the medical record using multiple segments of text within the documents of the medical record (Para 24 and 32 wherein the natural language processor can synthesize data by querying for missing information) ; 
Boss does not explicitly teach however Dettinger teaches:
identifying clinical indicators and associated contextual information from the synthesized descriptions using the natural language processor, wherein the natural 
Boss further teaches:
generating markers using the clinical indicators, wherein the markers identify a medical diagnosis (Para. 18-19 and 66); and 
assigning the generated markers confidence levels for the medical diagnosis (Para. 8, 24, and 39).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the enhanced DeepQA engine for digital medical investigation as taught in Boss with the system and method for identifying qualifying data records from underlying databases by identifying the type of attributes which reflects the format of the data as taught in Dettinger.  The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	



As per claim 3, Boss teaches the system of claim 2, wherein the received diagnosis is from the medical record (Para. 22).

As per claim 4, Boss teaches the system of claim 2, further comprising comparing the generated markers with the identified expected markers, and validating the received diagnosis if the received diagnosis matches the one or more generated markers having the assigned confidence levels (Para. 24 and 31).

As per claim 5, Boss teaches the system of claim 4, wherein a relatively high confidence level for one of the generated markers that matches one of the identified expected markers results in validating the received diagnosis (Para. 26 and 31).

As per claim 6, Boss teaches the system of claim 4, wherein if the markers identified for the received diagnosis do not match one or more generated markers, then the computer processor is further configured to perform the step of: generating a query for a missing diagnosis, the query describing the one or more generated markers, in combination with evidence describing at least one of the clinical indicators and associated contextual information from which the marker was generated (Para. 24-32).



As per claim 8, Boss teaches the system of claim 1. Boss does not explicitly teach however Dettinger teaches wherein the natural language processor identifies the clinical indicators based on identified sections within the document containing the clinical indicators (Para. 45, 57 and 58). The motivation to combine references is the same as seen in claim 1. 

As per claim 9, Boss teaches the system of claim 1, wherein the natural language processor identifies the clinical indicators based on to a type of user creating the document containing the clinical indicators (Para. 20, 22, 37 and 65).

As per claim 10, Boss teaches the system of claim 1, wherein the context of the clinical indicator in the document comprises one or more of patient activity associated with the clinical indicator, temporal or location information associated with the clinical indicator, negation data associated with the clinical indicator, whether the clinical indicator was recorded as under consideration or ordered, or how many times the clinical indicator is repeated throughout the medical record (Para. 14 and 43-45).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686